DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 6-10) and species 1, Fig. 1 in the reply filed on 3/28/22 with traverse is acknowledged.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  The traversal is on the ground(s) that the applicant alleges no serious search burden.  This is not found persuasive because the requirement is a lack of unity requirement founded on PCT Rule 13.1 and the requirement has already demonstrated that the groups lack unity sharing no special technical feature and therefore the requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 6, the recitation, “in this order” repeated three times throughout the claim is not sufficiently clear as to what “this” references.  It appears, “in order” would overcome the ambiguity.
	The recitation, “or” near the end of the claim is unclear as it is unclear what elements after the or are optional or alternative.  At present it is considered that all of the recitations after the “or” are alternative to the operations before the “or”.
	The recitation, “the temperature” is unclear which temperature this refers to.
	In regard to claim 10, the recitation, “a load factor” was already recited in claim 9 and it is unclear if this is another of the same factor.
	Additionally, it is not clear what the recitation “is derived based on” requires, since the claim already requires that the load factor is associated with and proportional to the pressure of the refrigerant flowing into the expansion unit and it is not clear what further relationship is dictated by the derived language.

Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Sakamoto (JP 2016-176654) provided by the applicant, see English translation provided therewith as well.
	In regard to claim 6, Sakamoto teaches a method of controlling a raw material gas liquefying device including: a feed line (110) in which a raw material gas (hydrogen, para. 16) flows through a raw material flow path (through 180a-g) of a heat exchanger (180a-g at least), a liquefied refrigerant storage tank (140) which stores a liquefied refrigerant (inside 140; para. 18, liquid hydrogen) therein, and a feed system Joule-Thomson valve (116, para. 26) in order; and a refrigerant circulation line (130, para. 19) including a refrigerant liquefaction route (to 136) and a cryogenic energy generation route (to 137, 138), wherein in the refrigerant liquefaction route (to 136), a refrigerant (hydrogen, para. 18) flows through a compressor (132, 133), a high-temperature-side refrigerant flow path (from 132, 133 toward 136) of the heat exchanger (180a-g), a circulation system Joule-Thomson valve (136), the liquefied refrigerant storage tank (140), and a first low-temperature-side refrigerant flow path (from 140 to 132, 133) of the heat exchanger (180a-g) in order, and returns to the compressor (132, 133), while in the cryogenic energy generation route (toward 137, 138), the refrigerant flows (hydrogen) through the compressor (132, 133), an expansion unit (141: 137, 138), and a second low- temperature-side refrigerant flow path (from 138 to 132, 133) of the heat exchanger (180a-g) in order, and returns to the compressor (132, 133), the method comprising: manipulating an opening rate of the feed system Joule-Thomson valve (116) to control a refrigerant storage tank liquid level (level of 140) which is a liquid level in the liquefied refrigerant storage tank (140) so that the refrigerant storage tank liquid level falls into a predetermined allowable range, in a case where the refrigerant storage tank liquid level is outside the predetermined allowable range (see that closing 116 is taught and that this reduces the amount of raw gas sent through the tank 140 and see that opening is taught and this increases the amount of raw gas through 140 - para. 38; para. 34 - controller opens and closes the opening of 116 to balance the heat exchange between the refrigerant and raw gas and thereby obtain a desired liquid level in the tank 140); and manipulating the opening rate of the feed system Joule-Thomson valve (116) to control a temperature of the refrigerant at an exit side of the high-temperature-side refrigerant flow path (toward 136 from 132, 133) of the heat exchanger (180a-g), in a case where the refrigerant storage tank liquid level is within the predetermined allowable range (para. 38, see that when there is enough liquid, 116 is controlled and this modifies the operational temperature at the recited location as well as other locations).
In regard to claim 7, Sakamoto teaches that a temperature set value associated with a load factor (how cold the refrigerant gets cooled to is associated with a load factor - how much material gas is liquefied -para. 41) so that the temperature set value decreases as the load factor increases (as the temperature the refrigerant is cooled to is lowered, the amount of material gas that can be liquefied increases - para. 40-41), and wherein the temperature set value (the temperature the refrigerant is cooled to) is derived based on a set value of the load factor (determined by the set load factor - para. 41 which is the amount of gas to be liquefied).
	Sakamoto teaches that a set temperature compensation amount is associated with the refrigerant storage tank liquid level so that the set temperature compensation amount is zero in a case where the refrigerant storage tank liquid level is within a predetermined proper range included in the predetermined allowable range (note that during steady state operation, no change in temperature operation is necessary when to maintain the liquid in 140), is a negative value in a case where the refrigerant storage tank liquid level is less than the predetermined proper range (see that when there is less liquid than desired, providing cooling to a lower set temperature will provide an increase in liquid in 140), and is a positive value in a case where the refrigerant storage tank liquid level exceeds the predetermined proper range (see that when there is more liquid than desired, providing cooling to a warmer temperature will provide a decrease in liquid), and therefore the temperature set value (value the refrigerant is cooled to) is compensated with the set temperature compensation amount (maintained, decreased, or increased) derived based on the refrigerant storage tank liquid level (para. 51, liquid level changes with a change in the set temperature as claimed).  
In regard to claim 9, Sakamoto teaches setting an opening rate of the circulation system Joule-Thomson valve (116) to a fixed value (value associated with the set flow rate value, para. 40, 45) in a case where a load factor (para. 41 load factor) changes within a predetermined range (para. 41), and manipulating the opening rate of the circulation system Joule-Thomson valve (116) (para. 42-43 opening correcting operation) to control a flow rate of the refrigerant flowing to the cryogenic energy generation route (toward 137, 138) so that a ratio of the flow rate of the refrigerant flowing to the cryogenic energy generation route (toward 137, 138 which branches off from the refrigerant circulation line (130) with respect to a flow rate of the refrigerant flowing through the refrigerant circulation line (130) reaches a predetermined value (para. 41 - ratio), in a case where the load factor (load factor, para. 41) changes in a range outside the predetermined range (para. 41 different from 100%).
In regard to claim 10, Sakamoto teaches that a load factor (load factor, para. 41; amount liquefied) is associated with a pressure of the refrigerant flowing into the expansion unit (141) so that the load factor is based on and proportional to the pressure of the refrigerant flowing into the expansion unit (141) (higher pressure into 141 provides greater expansion ratios for the expansion unit 141 and thereby greater refrigeration).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 25, 2022